      Case 1:19-cv-03012-SMJ     ECF No. 179   filed 08/11/21   PageID.2971 Page 1 of 2



                                                                             FILED IN THE
1                                                                        U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON



2                                                                   Aug 11, 2021
                                                                        SEAN F. MCAVOY, CLERK

3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     JAKE SHREVES,                             No. 1:19-cv-03012-SMJ
5
                               Plaintiff,
6                                              ORDER DISMISSING CASE
                 v.
7
     FRONTIER RAIL CORPORATION,
8    and YAKIMA CENTRAL RAILWAY
     CORPORATION,
9
                               Defendants.
10

11         On July 27, 2021, the parties filed a stipulated dismissal, ECF No. 178.

12   Consistent with the parties’ agreement and Federal Rule of Civil Procedure

13   41(a)(1)(A)(ii), IT IS HEREBY ORDERED:

14         1.    The parties’ Stipulated Motion to Dismiss, ECF No. 178, is

15               GRANTED.

16         2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

17               bear their own costs and attorney fees.

18         3.    All pending motions are DENIED AS MOOT.

19         4.    All hearings and other deadlines are STRICKEN.

20   //




     ORDER DISMISSING CASE – 1
     Case 1:19-cv-03012-SMJ      ECF No. 179   filed 08/11/21   PageID.2972 Page 2 of 2




1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 11th day of August 2021.

5
                        _________________________
6                       SALVADOR MENDOZA, JR.
                        United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
